Mr. Justice Sheldon delivered the opinion of the Court: This was an action of ejectment, brought by George B. Grant, against William Bradish, to recover the possession of the west forty feet of lots 7 and 8, in block 60, in Bussell, Mather & Boberts’ addition to Chicago. The plea, alone, of not guilty was filed, whereby, under section 22, chapter 45, of the Bevised Statutes of 1874, the plaintiff had but to prove title in himself to maintain his action. This he did, by the introduction, in evidence, of the decree and bill of complaint in a chancery suit, brought to the May term, 1875, of the circuit court of Cook county, under the “Burnt Becords” act, to establish title in said lots, wherein one Daniel T. Elston was complainant, and Fernando Jones, Bradish, (the defendant here,) and. others, were defendants. Also, a decree and bill in a subsequent suit in chancery in that court, wherein Bradish was complainant, and Grant, (the plaintiff here,) with others, was defendant; and a deed for said lots 7 and 8, from Fernando Jones to Grant, dated March 8, 1878. By the decree first named, it was found that the title to said lots 7 and 8 was in Fernando Jones, in fee simple absolute, at the time of the filing of the bill in that case, stating how he derived title, setting forth a chain of title to him from the United States. By section 10 of the act under which that proceeding was had, the court is given power, in ease of the destruction of the records of any county, by fire-or otherwise, to inquire into the condition of any title to or interest in any land in the county, and make all such decrees as may be necessary to. determine and establish said title or interest against all persons. Section 15 provides, that it shall be competent for the court to determine and decree in whom the title in any or all of the lands described in the petition in the case, is vested,—whether in the petitioner, or in any other of the parties before the court. The decree found that all the parties were properly before the court, and that the court had jurisdiction of the subject matter and of the parties to the proceeding. Bradish being a party defendant, the decree was, as against him, a conclusive adjudication that the title to these lots was in Fernando Jones at the time of the commencement of that proceeding. It stands established, then, that at that time the title was in Jones, and the subsequent deed from Jones to Grant vested the title in the latter. This was the case made by the plaintiff in this suit. The defendant introduced no evidence. He made various offers of evidence, which the court rejected, and of which he complains. He offered to prove that there was no service on him in the first chancery suit, that the court had no jurisdiction over him, and that the entry of his appearance by an attorney was without authority, and was fraudulent. He was debarred from making this proof by the second above decree. That decree was in the case of a bill in chancery filed by him, against Grant and others, for the'purpose of impeaching the former decree upon these very grounds, among others, and this decree there, upon hearing and proofs heard, was one dismissing the bill for want of equity. Against the effect of the second decree it is urged that the plaintiff introduced in evidence the original bill and the order dismissing the amended bill, and that the amended bill not appearing in evidence, it does not appear what the amended bill contained which was so dismissed, and so the order of dismissal is without effect here. All the foundation for this objection is, that the certificate of evidence recites that the plaintiff offered in evidence the bill of complaint and decree in the case, the bill being set forth, and being of the character above stated. In the entitling of the cause in the decretal order, it is styled “bill and amended bill, ” and the decree dismisses the amended bill, at the complainant’s costs, for want of equity. The amendment of a bill does not put two bills into the ease. There remains afterward but one bill,—the bill as amended. Dismissal of the amended bill, here, meant dismissing the bill as amended. An amended bill is considered as an original bill. 2 Madd. Ch. Pr. 36S. See Luce v. Graham, 4 Johns. Ch. 169, as to mode of amendment of bill. In like manner, rejection was proper of evidence of a deed from John Noble, sole liéir of Mark Noble, to defendant, subsequent to the decree, and that the deed from John Noble to Fernando Jones, in the latter’s chain of title, as shown by the decree, was a forgery. There was no title shown in John Noble, or offer to show title in him. Without that, the mere deed from John Noble was no evidence of title, and was rightly excluded. It is said that as a deed to Mark Noble, ancestor of John Noble, appears in the chain of title which is set forth in the burnt record decree, that is evidence against plaintiff, of title in Mark Noble. But if that chain of title shows a deed to Mark Noble, it also shows a deed from him, so that if the decree shows title in Mark Noble, it likewise shows title out of him, and thus, taken altogether, the decree avails nothing in showing title in Mark Noble, November 21,1883,■—the date of the deed from John Noble,—the decree having been entered April 12, 1883. The offer of evidence to prove title in defendant by twenty years’ adverse possession, was properly refused. The title being decreed in Jones, in 1875, as against Bradish, no possessory title in favor of Bradish could begin to run prior to that decree, and twenty years not running since the decree, there could be no evidence of such a possessory title. And the same is to be said of the offer of .proof that one Callaghan had been in possession of part of said lots 7 and 8 for twenty-eight years continuously, and had paid taxes on the same during all that time, he having been a party defendant to the suit in which the decree first named was made. And so the offer of a deed from Fannie T. Elston, and Daniel T. Elston, her husband, to one Barton, of date March 15, 1883, was properly rejected, Daniel T. Elston being the plaintiff in said suit, and no title being shown, or offered to be shown, in his wife, Fannie. We find no error in the exclusion of evidence. The court refused all the instructions asked by the defendant, and denied him the privilege to argue the case to the jury. The rule is familiar, that harmless errors form no ground for reversing a judgment. The giving of instructions in this case, or the defendant’s addressing the jury, could have been of no possible legitimate benefit to him. All the evidence was, the two decrees and bills, and, the deed. All the question there was in the ease, was the legal effect of these documents. That was a question for the court to decide. This proof showed a complete title in the plaintiff, and, under the law, a verdict for the plaintiff followed as the unavoidable result. The defendant suffered no harm from the rulings of the court. The judgment must be affirmed. Judgment affirmed,.